DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-13, in the reply filed on December 17, 2021 is acknowledged.  Claims 1-8, 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 recite the fibers are entangled “along a direction perpendicular to the non-woven fibrous web”.  The limiting effect of the recitation is unclear.  It is not clear what direction is in view because no frame of reference has been provided (e.g. “perpendicular to opposed first and second major surfaces of the non-woven fibrous web”).  Appropriate correction and clarification is required.  
Further, the claims recite the “heating” step is the step “to provide a non-woven fibrous web” and the “entangling” step orients the fibers “along a direction perpendicular to the non-
Claims 11-13 are rejected as dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bergner et al. (WO 2017/084721) in view of McCullough et al. (WO88/02695).

0C and 300°C (page 5, lines 1-10; page 8, line 14-page 9, line 15); heating the fiber mixture to a temperature sufficient to melt the outer surfaces of the reinforcing fibers to provide a non-woven fibrous web (Abstract; page 5, lines 1-10; page 8, line 14-page 9, line 15); and entangling/needlepunching the oxidized polyacrylonitrile fibers and reinforcing fibers with each other along a direction perpendicular to the non-woven fibrous web (page 8, lines 5-10; page 18, lines 5-15; as set forth in the specification needle punching entangles the fibers as claimed) to provide an average bulk density within or which overlaps 10 kg/m3 to 35 kg/m3 in the non-woven fibrous web (page 3, lines 14-27; page 10, lines 11-17).
Bergner et al. generally teach that crimped fibers may be utilized (page 13, lines 20-24), but do not specifically exemplify utilizing crimped oxidized polyacrylonitrile fibers.
However, McCullough et al. teach an analogous method wherein crimped oxidized polyacrylonitrile fibers are employed (page 9, lines 2-10; page 10, lines 11-14).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Bergner et al. and McCullough et al. and to have utilized crimped oxidized polyacrylonitrile fibers in the method of Bergner et al., as suggested by the references, for the purpose, as suggested by the references, of improving the resilience and loft of the web/liner material.
As to claims 11 and 12, Bergner et al. teach smoothing the surface by heating and calendaring (page 10, lines 25-34; page 13, line 31-page 14, line 14; page 17, line 28-page 18, line 15). Further, Bergner et al. teach smoothing as claimed and disclosed.  Therefore it follows that the same claimed effects and physical properties would be realized by the combination suggested (e.g. formation of a smooth skin layer with a higher density than the underlying material).
10 is rejected under 35 U.S.C. 103 as being unpatentable over Bergner et al. (WO 2017/084721).
Regarding claim 10, Bergner et al. teach a method of making a thermal insulator (page 15, lines 14-16; Abstract) comprising mixing oxidized polyacrylonitrile fibers (page 5, lines 14-23) with reinforcing fibers having outer surfaces comprised of a polymer with a melting temperature between 1000C and 300°C to obtain a non-woven fibrous web (page 5, lines 1-10; page 8, line 14-page 9, line 15), wherein the oxidized polyacrylonitrile fibers represent 10 to 100% wt.%, such as over 75 wt. % fibers present that are not reinforcing fibers (page 15, lines 15-20; page 6, lines 1-5); heating the fiber mixture to a temperature sufficient to melt the outer surfaces of the reinforcing fibers to provide a non-woven fibrous web (Abstract; page 5, lines 1-10; page 8, line 14-page 9, line 15); and 3Application No.: 16/639622entangling/needlepunching the oxidized polyacrylonitrile fibers and reinforcing fibers with each other along a direction perpendicular to the non-woven fibrous web (page 8, lines 5-10; page 18, lines 5-15; as set forth in the specification needle punching entangles the fibers as claimed) to provide an average bulk density of from 10 kg/m3 to 50 kg/m3 in the non-woven fibrous web (page 3, lines 14-27; page 10, lines 11-17). The amount of oxidized polyacrylonitrile fibers in Bergner et al. overlap the claimed range of over 85% by volume.  Overlapping ranges are prima facie obvious.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Bergner et al. (WO 2017/084721) in view of McCullough et al. (WO88/02695), as applied to claims 9, 11 and 12 above, and further in view of either one of Lewarchik et al. (US 2009/0191407) or Dadalas et al. (US 2005/0129845).
As to claim 13, the combination teaches the method set forth above.  Bergner et al. do not teach coating the non-woven fibrous web with a coating fluid selected from the group consisting of silicones, acrylates, and fluoropolymers whereby the non-woven fibrous web has an emissivity of less than 0.5 as claimed.

Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Bergner et al. and either one of Lewarchik et al. or Dadalas et al. and to have coated the web/liner of Bergner et al. as claimed and as suggested by either of the secondary references, for the purpose, as suggested by either of Lewarchik et al. or Dadalas et al., of facilitating temperature control within the space where the web/liner is utilized. The combination suggests performing the same claimed steps with the same claimed materials in the same claimed manner.  It follows that the same claimed results would be realized by the practice of the combined method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang et al. (US 2018/0144734) and Bergner et al. (US 2017/0182736) teach analogous methods of producing nonwovens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742